Citation Nr: 1018053	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2010 video teleconference hearing.  The 
Veteran also testified at a hearing before a Decision Review 
Officer (DRO) at the RO in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2010, the Veteran and his representative provided 
the Board a letter from the Vet Center in Norwich, 
Connecticut dated in July 2009 indicating that the Veteran 
was treated there during the period from July 2008 through 
July 2009.  He also submitted a waiver of RO consideration 
for this evidence.  At the March 2010 hearing before the 
undersigned, the Veteran testified that he was still 
receiving treatment at the Vet Center.  He also testified 
that he believed his symptoms got worse since his VA 
examination in July 2008. 

The Board recognizes that the RO requested records from the 
Norwich Vet Center in July 2008 and, at that time, was 
informed that no records existed.  Subsequently, the RO 
received a copy of the Veteran's intake evaluation from 
September 2008 and a copy of various treatment notes covering 
the period from September 2008 through November 2008.  
However, given the current evidence, including the July 2009 
letter and the Veteran's hearing testimony, the Board finds 
that the Veteran's Vet Center treatment records for the 
entire period relevant to this appeal should be obtained. 
With regard to obtaining these records, the Board notes that 
VA regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a facility such 
as a Vet Center. VA will end such efforts only if it 
concludes that the records sought do not exist, or that 
further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2).  

Additionally, if the Vet Center records reflect symptoms that 
are significantly different from those which were reported on 
the July 2008 VA examination, a new VA examination should be 
conducted.  See VAOGCPREC 11-95 (April 7, 1995) (where a 
claimant asserts to the Board that there has been a further 
increase in the severity of his disability subsequent to the 
RO decision, the duty to assist may require that the Board 
remand the issue for additional evidentiary development, 
including a new examination). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should attempt to obtain his 
Norwich Vet Center treatment records for 
treatment during the appeal period, to the 
extent not on file.  Appellant's 
assistance in obtaining these records 
should be requested as needed.  If the 
records do not exist or cannot be obtained 
then the claims file should fully document 
all of the attempts that were made to 
obtain these records.  Further the 
appellant and his representative should be 
informed that the records were not 
obtained.

2.  If the treatment records that are 
obtained from the Vet Center they should 
be reviewed.  If they indicate that the 
Veteran experienced symptoms that are 
significantly different from those which 
were reported at the July 2008 VA 
examination then a new VA examination 
should be scheduled.  If no records can be 
obtained, a new examination must be 
scheduled.  The examiner should fully 
describe all of the symptoms which are 
attributable to the Veteran's PTSD and 
distinguish those symptoms, if any, that 
are attributable to other causes including 
alcohol use to the extent that such use is 
unrelated to PTSD, aging, and/or the 
Veteran's physical illnesses.  If the 
records are obtained findings are 
essentially as reported on the 2008 VA 
examination, no additional examination is 
indicated and the action in step three is 
to be formally undertaken.

3. After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto. 
 
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

